[BORLAND LETTERHEAD]

March 13, 2009

Mr. Thomas P. Wilkas
2131 Chandler Lane
Glenview, IL 60026-5744

Re: Employment Offer

Dear Tom:

On behalf of Borland Software Corporation (“Borland”), I am pleased to extend an
offer of employment to you for the position of Chief Financial Officer reporting
to Erik Prusch. This letter sets out the terms of your employment with Borland,
which will start on or about March 16, 2009. This offer and your Start Date are
contingent upon successful completion of references, employment verification and
a background check.

In consideration for your service to Borland, you will be paid an annual base
salary of $300,000, less applicable taxes and other withholdings in accordance
with Borland’s standard payroll practices. You will be eligible for the
Incentive Compensation Program (ICP) specific to your position. Your ICP target
is 50% of your annual base salary, based on the attainment of corporate and
individual objectives. In addition, you will be eligible to participate in
various Borland fringe benefit plans, including Group Health Insurance, Flexible
Spending Accounts, 401(k) Savings Plan, Employee Stock Purchase Plan, and
Tuition Reimbursement. Borland reserves the right to modify employee benefit
plans and policies, as it deems necessary. These benefits will be explained to
you during your employee orientation.

To support your relocation to Austin, Texas, Borland will provide you with a one
time settling in allowance in the amount of $25,000 net, payable June 30, 2009,
and other standard relocation benefits rendered by Borland’s relocation service
provider, the MIGroup, as specified in the attached Relocation Addendum. Until
relocation has been completed, you will be working out of Borland’s Chicago
office, and will travel as requested by the Company, with Borland paying for all
reasonable travel expenses, in accordance with Borland’s applicable policies,
including rental cars and temporary accommodations.

All housing benefits in the Relocation Addendum and the one time settling in
allowance benefit will be considered compensation and will be added to your
income for Form W-2 reporting purposes, but your compensation will be grossed
up, and the Company will pay you for this additional tax, to the extent
permissible under applicable IRS rules and regulations. Please be aware that
there are tax consequences to any items that are not deductible or exceed IRS
guidelines. You are encouraged to have this arrangement reviewed by your
individual tax consultant. Relocation benefits will be recoverable by Borland
from you if you resign, other than constructive termination, from your
employment with Borland within twelve (12) months of your Start Date.

You will be granted an option to purchase 250,000 shares of Borland common stock
under Borland’s Stock Plans at an exercise price equal to the fair market value
of that stock on your option grant date. The grant date will be the last day of
month that you start employment. This option will vest over a period of four
years, with 1/4 of the number of shares vesting one year following your Start
Date and 1/48 of the shares vesting monthly thereafter, until all shares are
vested; provided, however, all shares will be subject to acceleration in the
event of a change of control of Borland and you are terminated without cause in
connection therewith.

The option will be subject to the terms and conditions of the Borland Stock
Option Plan and related standard form of stock option agreement and stock
acceleration addendum, which you will be required to sign as a condition of
receiving the option.

In addition, you will be issued 100,000 shares of restricted Borland common
stock under Borland’s Stock Plans. The grant date will be the last day of month
that you start employment. The shares will vest over a period of two years, with
1/2 of the number of shares vesting one year following your Start Date and 1/8
of the shares vesting quarterly thereafter, until all shares are vested;
provided, however, all shares will be subject to acceleration in the event of a
change of control of Borland and you are terminated without cause in connection
therewith. The shares will be subject to the terms and conditions of the Borland
Stock Plan and related standard form of restricted stock issuance agreement and
stock acceleration addendum, which you will be required to sign as a condition
of receiving the shares.

You shall be eligible for severance benefits in accordance with the attached
Addendum to Employment Offer Letter for Severance Benefits, which you will be
required to sign as a condition of receiving the benefits.

Your employment with Borland is “at will”; it is for no specified term, and may
be terminated by you or Borland at any time, with or without cause or advance
notice. Any contrary representations that may have been made to you are
superseded by this offer. This is the full and complete agreement between you
and Borland on this term. Although your job duties, title, compensation and
benefits, as well as Borland’s personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and Borland’s Senior Vice
President of Human Resources or President.

For purposes of this Agreement, termination for “Cause” shall mean termination
of your employment relationship with Borland for any of the following reasons:
(i) theft, embezzlement, misconduct, misappropriation of funds or property, or
fraud against, or with respect to the business of Borland; (ii) breach by you of
any material term of this Agreement or any other written agreement between you
and Borland and, if such breach is capable of being cured, the failure by you to
cure such breach within thirty (30) business days of written notice of such
breach; (iii) your conviction of any crime that impairs your performance of
duties for Borland; (iv) as a result of your reckless or willful misconduct, you
commit any act that causes, or knowingly fails to take reasonable and
appropriate action to prevent, any material injury to the financial condition or
business reputation of Borland; or (v) after thirty (30) days’ written notice to
you, and a reasonable opportunity to correct, your failure or inability to
perform any of your assigned duties for Borland.

By accepting employment with Borland, you represent that you will not be acting
in breach of any agreement with any of your previous employers. Borland is very
impressed with the skills and experience that you will bring to us and we hope
that you will consider this offer carefully. Should you accept this offer, I
would like to remind you that it is Borland’s policy to avoid situations where
information or materials might come into our hands that are considered
proprietary by Individuals or companies other than Borland. We are interested in
employing you because of your skills and abilities, not because of any trade
secrets you have learned elsewhere. It is important that you take care not to
bring, even inadvertently, any books, drawings, notes, materials, etc., except
your personal effects as you leave your current employer. Thus, you represent
and warrant that you are not acting in breach of any non-competition, employment
or other agreements with your current employer or any of your previous
employers.

You understand that Borland may provide you with one or more types of equipment
to help you perform your duties for Borland, including, but not limited to,
computers, cellular telephones and wireless messaging devices. You further
understand that it is your obligation to take proper care of all such equipment
during your employment, and to return such equipment to Borland in good working
order immediately upon the termination of your employment with Borland for any
reason. If you fail to return any such equipment to Borland upon the termination
of your employment, you hereby authorize Borland to deduct the cost of any
unreturned equipment from your final paycheck.

Like all Borland employees, you will be required, as a condition to your
employment with Borland, to sign Borland’s standard Employee Confidentiality and
Assignment of Inventions Agreement, a copy of which is included with this
letter. Notwithstanding the definition of “Confidential Information” set out in
the attached agreement, it shall not include information which (i) at the time
of the disclosure is part of the public domain through no act or omission by
you; and (ii) information a court of law or other administrative agency by
subpoena or other mandate determines is not subject to protection pursuant to
applicable rules of civil procedure, provided, however, that you first give
Borland notice of its receipt of such subpoena or other order and you give
Borland reasonable time, assuming the timing of notice received by the you, to
seek a protective order opposing such disclosure.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment
within the United States. Such documentation must be provided to us within three
(3) business days of your date of hire. For your convenience, we request that
you provide original evidence of your identity and eligibility during
orientation on your first day of employment.

To ensure the timely and economical resolution of disputes that arise in
connection with your employment with Borland, you and Borland agree that any and
all disputes, claims, or causes of action (collectively, “Claims”) arising from
or relating to the enforcement, breach, performance or interpretation of this
Agreement, your employment, or the termination of your employment (including,
but not limited to, any Claims for compensation, benefits, stock or stock
options, fraud or age, sex, race, disability or other discrimination or
harassment), shall be resolved to the fullest extent permitted by law by final,
binding and confidential arbitration, by a single arbitrator, in Austin, Texas,
subject to arbitration rules to which you and Borland mutually agree. By
agreeing to this arbitration procedure, both you and Borland waive the right to
resolve any such dispute through a trial by jury or judge or administrative
proceeding. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision, to
include the arbitrator’s essential findings and conclusions and a statement of
the award. The arbitrator shall be authorized to award any or all remedies that
you or Borland would be entitled to seek in a court of law. Borland shall pay
all arbitrator and arbitration administrative fees that are required, including
the filing fee by either party. Nothing in this Agreement is intended to prevent
either you or Borland from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration.

This agreement and the other agreements referred to above constitute the entire
agreement between you and Borland regarding the terms and conditions of your
employment, and they supersede all prior negotiations, representations or
agreements, whether oral or written, between you and Borland. This agreement may
only be modified by a document signed by you and the Vice President of Human
Resources or President of Borland.

We look forward to working with you at Borland. Please sign and date this letter
on the spaces provided below to acknowledge your acceptance of the terms of this
offer. This offer, if not accepted, will expire at the close of business on
March 13, 2009. If you have any questions, please call Juliet Peniston, Director
of WW Staffing at 408-242-1321.

Sincerely,

Borland Software Corporation

By: /s/ Erik Prusch
Erik Prusch
President and Chief Executive Officer


I have read the above employment offer and accept employment with Borland on the
terms and conditions set forth in this agreement.

      Date:/s/ March 13, 2009  
Sign:/s/ Thomas P. Wilkas
   
 
   
Thomas P. Wilkas

My anticipated Start Date is March 16, 2009.

Please send the original signed offer letter and the new-hire paperwork to
Borland’s Human Resources Department using the envelope provided. Please fax a
copy of your signed acceptance offer letter to 512-340-1361.

Enclosures

1

Addendum to Employment Offer Letter
for Severance Benefits

The provisions of this Employment Offer Letter Addendum for Severance Benefits
(the “Addendum”) are incorporated into, and are made a part of, that employment
offer letter (the “Offer Letter”) by and between you, Thomas P. Wilkas, and
Borland Software Corporation (“Borland”). Capitalized terms used in this
Addendum are either defined herein or in Appendix A.

1. Severance Benefits

a. Termination of Employment Outside of the Change in Control Period. If your
employment is terminated as a result of an Involuntary Termination other than
during the Change in Control Period and you sign a release of claims (in a form
satisfactory to Borland, an example of which is attached hereto as Appendix B),
then you shall be entitled to payment of fifty percent (50%) of your annual Base
Salary, less applicable withholding. Such amount shall be payable in a lump sum
no later than five (5) days following expiration of any revocation period
required in connection with the release of claims; provided, however, if this
payment is subject to Section 409A and you are a “specified employee” (as
defined in Section 409A), this payment shall be made within five (5) days after
the six (6) month anniversary of the Termination date, which shall not exceed
sixty-five (65) days after the Termination Date.

b. Termination of Employment During the Change in Control Period. If your
employment is terminated as a result of an Involuntary Termination during the
Change in Control Period and you sign a release of claims (substantially in the
form attached hereto as Appendix B), then you shall be entitled to payment of
one hundred percent (100%) of your annual Base Salary, less applicable
withholding. Such amount shall be payable in a lump sum no later than five
(5) days following expiration of any revocation period required in connection
with the release of claims; provided, however, if this payment is subject to
Section 409A and you are a “specified employee” (as defined in Section 409A),
this payment shall be made within five (5) days after the six (6) month
anniversary of the Termination Date, which shall not exceed sixty-five (65) days
after the Termination Date.

c. Continuing Medical Coverage. If your employment is terminated as a result of
an Involuntary Termination, whether or not a Change in Control Period, and you
sign a release of claims (in a form satisfactory to Borland, an example of which
is attached hereto as Appendix B), then you shall be entitled to payment for
your premiums for health (i.e., medical, vision and dental with the elections in
force immediately prior to termination) continuation coverage under COBRA;
provided, however, that (i) you are eligible for COBRA on the Termination date
and (ii) you elect continuation coverage pursuant to COBRA, within the required
time period. Borland shall continue to provide you and your dependents with
health coverage pursuant to this paragraph until the earliest of (i) the date
you are no longer eligible to receive continuation coverage pursuant to COBRA;
(ii) twelve (12) months from the Termination Date; or (iii) the date on which
you obtain comparable health coverage. You agree to notify Borland promptly
after you obtain alternative health coverage.

2. Mitigation. Except as otherwise specifically provided herein, you shall not
be required to mitigate damages or the amount of any payment provided under this
Addendum by seeking other employment or otherwise, nor shall the amount of any
payment provided for under this Addendum be reduced by any compensation you earn
as a result of your employment by another employer or by any retirement benefits
you receive after the Termination Date.

3. Successors.

a. Borland’s Successors. Any successor to Borland (whether direct or indirect
and whether by purchase, lease, merger, consolidation, liquidation or otherwise)
to all or substantially all of Borland’s business and/or assets shall assume
Borland’s obligations under this Addendum and agree expressly to perform
Borland’s obligations under this Addendum in the same manner and to the same
extent as Borland would be required to perform such obligations in the absence
of a succession. For all purposes under this Addendum, the term “Borland” shall
include any successor to Borland’s business and/or assets which acknowledges it
will be bound by the terms of this Addendum or which becomes bound by the terms
of this Addendum by operation of law.

b. Your Successors. Without the written consent of Borland, you shall not assign
or transfer this Addendum or any right or obligation under this Addendum to any
other person or entity. Notwithstanding the foregoing, the terms of this
Addendum and all you rights hereunder shall inure to the benefit of, and be
enforceable by, your personal or legal representatives, executors,
administrators, successors, heirs, distrubtees, devisees and legatees.

4. Notices. Notices and all other communications contemplated by this Addendum
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In your case, mailed notices shall be addressed
to you at the home address which you most recently communicated to Borland in
writing. In the case of Borland, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its General Counsel.

5. This Addendum is intended to satisfy the requirements of Section 409A of the
Code with respect to amounts subject thereto, and shall be interpreted and
construed consistent with such intent; provided that, notwithstanding the other
provisions of this Addendum, with respect to any right to a payment or benefit
hereunder (or portion thereof) that does not otherwise provide for a “deferral
of compensation” within the meaning of Section 409A of the Code, it is the
intent of the parties that such payment or benefit will not so provide.
Furthermore, if either party notifies the other in writing that, based on the
advice of legal counsel, one or more of the provisions of this Addendum
contravenes any regulations or Treasury guidance promulgated under Section 409A
of the Code, the parties shall promptly and reasonably consult with each other
(and with their legal counsel), and shall use their reasonable best efforts, to
reform the provisions hereof to (a) maintain to the maximum extent practicable
the original intent of the applicable provisions without violating the
provisions of Section 409A of the Code or increasing the costs to the Company of
providing the applicable benefit or payment and (b) to the extent practicable,
to avoid the imposition of any tax, interest or other penalties under
Section 409A of the Code upon Executive or the Company.

6. Miscellaneous Provisions.

a. Integration. This Addendum represents the entire agreement and understanding
between the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements and provisions in other agreements related to
severance benefits, whether written or oral. With respect to any conflict
between this Addendum and any stock option agreement, stock issuance agreement
or other stock award agreement, this Addendum shall prevail. For the avoidance
of doubt, with respect to any severance benefits provided for under your Offer
Letter, this Addendum shall supersede the provisions of your Offer Letter with
respect to severance benefits provided thereunder.

b. Choice of Law. The validity, interpretation, construction and performance of
this Addendum shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of Texas.

c. Employment Taxes. All payments made pursuant to this Addendum shall be
subject to withholding of applicable income and employment taxes.

d. Non-Publication. The parties mutually agree not to disclose the terms of this
Addendum except to the extent that disclosure is mandated by applicable law,
standard or required corporate reporting, or disclosure is made to the parties’
respective advisors and agents (e.g., attorneys, accountants) or immediate
family members.

IN WITNESS WHEREOF, each of the parties has executed this Addendum, in the case
of Borland by its duly authorized officer, as of the day and year first above
written.

          BORLAND SOFTWARE CORPORATION:
  EXECUTIVE:
 
  /s/ Erik Prusch   /s/ Thomas P. Wilkas
 
       
Erik Prusch
      Thomas P. Wilkas
Title:
  President and Chief Executive Officer  


2

APPENDIX A

The following definitions shall be in effect under the severance benefits
letter:

(a) Base Salary. “Base Salary” means your annual base salary as in effect during
the last regularly scheduled payroll period immediately preceding the effective
date of your termination due to an Involuntary Termination.

(b) Board. “Board” means the Board of Directors of Borland.

(c) Change in Control. “Change in Control” means a change in ownership or
control of the Company effected through any of the following transactions:

(i) there is consummated a merger, consolidation or other reorganization, unless
securities representing more than fifty percent (50%) of the total combined
voting power of the voting securities of the successor corporation are
immediately thereafter beneficially owned, directly or indirectly and in
substantially the same proportion, by the persons who beneficially owned the
Corporation’s outstanding voting securities immediately prior to such
transaction, or

(ii) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation
other than a sale or disposition by the Corporation of all or substantially all
of the Corporation’s assets to an entity, at least fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
stockholders of the Corporation in substantially the same proportions as their
ownership of the Corporation immediately prior to such sale, or

(iii) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than thirty percent (30%) of the total combined
voting power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Corporation immediately
following such transaction or series of transactions.

(d) Change in Control Period. “Change in Control Period” means the period
beginning either (i) two (2) months prior to the effective date of a Change in
Control and ending twelve (12) months after the effective date of a Change in
Control or (ii) two (2) months prior to the effective date of a Hostile Takeover
and ending twelve (12) months after the effective date of a Hostile Takeover.

(e) COBRA. “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

(f) Code. “Code” means the Internal Revenue Code of 1986, as amended.

(g) Constructively Terminated. As stated above, you have the right to terminate
your employment for “cause.” For such purpose, “cause” shall mean
“Constructively Terminated,” which means your voluntary resignation following
(A) a change in your position with the Company (or any Parent or Subsidiary
employing you) which materially reduces your duties and responsibilities, (B) a
reduction in your level of compensation (including base salary, fringe benefits
and target bonus under any corporate performance based bonus or incentive
programs) (C) a relocation of your place of employment by more than fifty
(50) miles, provided and only if such change, reduction or relocation is
effected by the Corporation without your consent, or (D) failure of Borland to
cure any material breach of this Agreement within thirty (30) days of written
notice of such breach.

(h) Hostile Take-Over. “Hostile Take-Over” shall be deemed to occur in the event
of a change in ownership or control of the Company affected through either of
the following transactions:

(i) a change in the composition of the Board such that the following individuals
cease for any reason to constitute a majority of the Board then serving:
individuals who, on the date hereof, constitute the members of the Board and any
new Board member (other than a Board member whose initial assumption of office
is in connection with an actual or threatened election contest, including (but
not limited to) a consent solicitation, relating to the election of Board
members) whose appointment or election by the Board or nomination for election
by the Corporation’s stockholders was approved or recommended by a vote of at
least two-thirds (2/3) of the Board members then still in office who either were
Board members on the date hereof or whose appointment, election or nomination
for election was previously so approved or recommended, or

(ii) the acquisition, directly or indirectly, by any person or related group of
persons (other than Borland or a person that directly or indirectly controls, is
controlled by, or is under common control with, Borland) of beneficial ownership
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing more
than thirty percent (30%) of the total combined voting power of the Borland’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Borland’s stockholders which the Board does not recommend such stockholders
to accept.

(i) Involuntary Termination. “Involuntary Termination” means any termination of
you by Borland which is not effected for Misconduct; (ii) any purported
termination of you by Borland which is effected for Misconduct but for which the
grounds relied upon are not valid; (iii) any voluntary termination by you as a
result of your being Constructively Terminated; or (iv) the failure of Borland
to obtain the assumption of this Addendum by any successors contemplated in
Section 4 of the Addendum.

(j) Misconduct. “Misconduct” means (i) your willful and continued failure to
perform the duties and responsibilities of your position that is not corrected
within a thirty (30) day correction period that begins upon delivery to you of a
written demand for performance from Borland that describes the basis for
Borland’s belief that you have not substantially performed your duties; (ii) any
act of personal dishonesty taken by you in connection with your responsibilities
as an employee of Borland with the intention that such may result in substantial
personal enrichment for you; (iii) your conviction of, or plea of nolo
contendere to, a felony that Borland reasonably believes has had or will have a
material detrimental effect on Borland’s reputation or business, or (iv) your
materially breaching your Employee Confidentiality and Assignment of Inventions
Agreement, which breach is (if capable of cure) not cured within thirty
(30) days after Borland delivers written notice to you of the breach.

(k) Section 409A. “Section 409A” shall mean Section 409A of the Code.

(l) Termination Date. “Termination Date” shall mean the effective date of any
notice of termination delivered by one party to the other hereunder.

3

APPENDIX B
RELEASE OF CLAIMS

I understand that my employment with Borland Software Corporation (“Borland”)
terminated effective (the “Separation Date”) Borland has agreed that if I choose
to sign this Release of Claims (“Release”) Borland will pay me certain severance
benefits (minus standard withholdings and deductions) pursuant to the terms of
the Employment Offer Letter Addendum for Severance Benefits letter between
myself and Borland, dated (the “Agreement”). I understand that I am not entitled
to such benefits unless I sign this Release and it becomes fully effective. I
understand that, regardless of whether I sign this Release: (1) Borland will pay
me all of my accrued salary and vacation through the Separation Date, to which I
am entitled by law; and (2) Unless I was terminated for Cause, I may exercise
any stock options and retain any restricted shares to which I am entitled.

In consideration for the severance benefits, I am receiving under the Agreement,
as described therein, I hereby generally and completely release Borland, its
directors, officers, employees, stockholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to my signing this Agreement. This general release
includes, but is not limited to: (1) all claims arising out of or in any way
related to my employment with Borland or the termination of that employment or
the services I provided to Borland; (2) all claims related to my compensation or
benefits from Borland, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock options,
restricted stock awards, other equity compensation or any other ownership
interests in Borland; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, and the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”). Notwithstanding anything contained in this Release, nothing herein
shall release (1) the parties’ right under this Release and my right (if any) to
indemnification granted by any act or agreement of Borland, state or federal law
or policy of insurance, (2) any claims for severance benefits under the
Agreement, or (3) salary, vacation, benefits, stock options, and restricted
stock referred to in the last sentence of Paragraph 1 above.

I understand this Release will not be effective until the ADEA Effective Date,
defined below. I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA. I also acknowledge that the
consideration given for the waiver in the above paragraph is in addition to
anything of value to which I was already entitled. I have been advised by this
writing, as required by the ADEA that: (a) my waiver and release does not apply
to any claims that may arise after my signing of this Release; (b) I should
consult with an attorney prior to signing this Release; (c) I have twenty-one
(21) days within which to consider this Release (although I may choose to
voluntarily sign this Release earlier); (d) I have seven (7) days after I sign
this Release to revoke it; and (e) this Release will not be effective until the
eighth day after this Release has been signed by me (the “ADEA Effective Date”).

I accept and agree to the terms and conditions stated above:

Date Thomas P. Wilkas

4